FILED
                             NOT FOR PUBLICATION                            JUN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUCIA SANDOVAL-AMARO,                            No. 07-74638

               Petitioner,                       Agency No. A075-682-513

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Lucia Sandoval-Amaro, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, De Martinez v. Ashcroft, 374 F.3d 759,

761 (9th Cir. 2004), and we deny the petition for review.

       The BIA did not abuse its discretion in denying petitioner’s motion to

reopen because petitioner’s failure to file the motion before the expiration of her

voluntary departure period rendered her statutorily ineligible for cancellation of

removal. See id. at 763-64; 8 U.S.C. § 1229c(d) (the failure to depart voluntarily

within the time period results in a ten-year bar to certain forms of relief, including

cancellation of removal).

       Further, the BIA did not abuse its discretion in denying petitioner’s motion

to reopen to apply for relief under the Convention Against Torture because she did

not file the motion within 90 days of the BIA’s final order of removal, see 8 C.F.R.

§ 1003.2(c)(2), and she failed to demonstrate material changed circumstances in

Mexico to qualify for the regulatory exception to the time limit, see 8 C.F.R.

§ 1003.2(c)(3)(ii), or prima facie eligibility for relief, see Toufighi v. Mukasey, 538

F.3d 988, 996-97 (9th Cir. 2008) (requiring movant to establish prima facie

eligibility for relief).

       PETITION FOR REVIEW DENIED.




                                           2                                     07-74638